Cooley, C. J.
The principal question in this case, and the only one we deem it necessary to consider, is whether, under § 2119 of Howell’s Statutes, the plaintiff who sues for the destruction of sheep by dogs, is entitled to recover double damages without proof that the owner of the dogs was aware of the vicious nature of the dogs. We think the statute in very plain terms authorizes it. After expressly giving double damages, it then in immediate connection provides that “it shall not be necessary, in order to sustain an action, to prove that the owner or keeper knew that such dog was accustomed to do such damage or mischief.” This plainly refers to the action for double damages which is given in the first part of the section.
Other questions need no attention.
The judgment must be affirmed.
The other Justices concurred.